EXAMINER REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the inclusion of “the first region-specific criteria being associated with a heart rate above two-hundred beats per minute” and “the second region-specific criteria being associated with a heart rate below sixty beats per minute and a measured oxygen level below ninety percent” in claims 1 and 11. The claims in the application are deemed to be directed to a non-obvious improvement over the prior art Silva (U.S. Publication No. 2016/0051158), Hu et al (U.S. Publication No. 2019/0133534), Strachan (U.S. Publication No. 2015/0105666), Hete (U.S. Publication No. 2008/0167564), Gunawan et al (U.S. Publication No. 2015/0032447), and Rodriguez-Llorente et al (U.S. Publication No. 2014/0073960). Applicant’s arguments concerning Silva, Hu, and Strachan are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        

/David J. McCrosky/Primary Examiner, Art Unit 3791